Execution Copy
AMENDMENT NO. 2
TO THE
SERIES 2000-VFC SUPPLEMENT
TO THE
POOLING AND SERVICING AGREEMENT
 
THIS AMENDMENT NO. 2 (this "Amendment") to the Series 2000-VFC Supplement to the
Pooling and Servicing Agreement is made as of October 25, 2007, by and among
Navistar Financial Securities Corporation, a Delaware corporation, as Seller,
Navistar Financial Corporation, a Delaware corporation, as Servicer, and The
Bank of New York, a New York banking corporation, as Master Trust Trustee.
 
The Seller, the Servicer, and the Master Trust Trustee are parties to the Series
2000-VFC Supplement, dated as of January 28, 2000 (the "Series 2000-VFC
Supplement"). The Seller, the Servicer and the Master Trust Trustee have agreed
to amend the Series 2000-VFC Supplement in the manner set forth herein.
Capitalized terms used herein but not otherwise defined have the meanings set
forth in the Series 2000-VFC Supplement.
 
1.
Amendment to Section 2.01. The definition of "Subordinated Percentage" contained
in Section 2.01 of the Series 2000-VFC Supplement is hereby deleted in its
entirety and replaced with the following:

 
"Subordinated Percentage" shall mean the greater of (a) 20.0% and (b) the
subordinated percentage, or calculated equivalent thereof, required by Moody's
and S&P to rate any series of Dealer Note Securities issued or to be issued
after the date hereof (regardless of whether such Dealer Note Securities are
actually issued) at the highest investment category for long-term debt for such
rating agency; provided, however, if any outstanding series of Dealer Note
Securities rated in the highest investment category by either Moody's or S&P is
downgraded, the Subordinated Percentage will be set at the level reasonably
determined by the Administrative Agent necessary to support a rating in the
highest investment category for long-term debt on the Series 2000-VFC, subject
to the consent of the Servicer, which consent shall not be unreasonably
withheld; provided further, however, if the revised Subordinated Percentage is
not agreed to by the Administrative Agent and the Servicer within 30 days after
such downgrade, the Servicer (at its own expense) will retain Moody's to
determine within 60 days (or such longer period as shall be specified in a
written notice from the Administrative Agent to the Servicer and the Master
Trust Trustee) after such downgrade the revised Subordinated Percentage
necessary to achieve a rating in the highest investment category for long-term
debt by such rating agency on the Series 2000-VFC and the Subordinated
Percentage shall be the amount specified by Moody's.
 
E-385

--------------------------------------------------------------------------------


 
2.
Miscellaneous. This Amendment shall be construed in accordance with the internal
laws of the State of Illinois, without reference to its conflict of law
provisions, except that the obligations, rights and remedies of the Master Trust
Trustee shall be determined in accordance with the internal laws of the State of
New York, without regard to conflict of law provisions. This Amendment may be
executed in two or more counterparts, each of which shall be an original, but
all of which together constitute one and the same instrument. The provisions of
this Amendment shall be deemed to be incorporated in, and made a part of, the
Series 2000-VFC Supplement; and the Series 2000-VFC Supplement, as amended by
this Amendment, shall be read, taken and construed as one and the same
instrument. Promptly after the execution of this Amendment the Master Trust
Trustee shall furnish written notification of the substance of this Amendment to
each Investor Certificateholder.


E-386

--------------------------------------------------------------------------------


 
WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to the
Series 2000-VFC Supplement to be duly executed by their respective officers as
of the date first written above.
 
NAVISTAR FINANCIAL SECURITIES CORPORATION
as Seller


By:      /s/ JOHN V. MULVANEY, SR.
Name:       John V. Mulvaney, Sr.
Title:        V.P. CFO & Treasurer
 
NAVISTAR FINANCIAL CORPORATION
as Servicer


By:      /s/ JOHN V. MULVANEY, SR.
Name:      John V. Mulvaney, Sr.
Title:       V.P. CFO & Treasurer


 
THE BANK OF NEW YORK
as Master Trust Trustee
 
By:      /s/ MICHAEL BURACK
Name:      Michael Burack.
Title:        Assistant Treasurer
 
 
Acknowledged and Accepted
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as Administrative Agent and Managing Agent for the KHFC Purchaser Group


By:      /s/ WILLEM VAN BEEK
Name:      Willem Van Beek
Title:        Principal


 
THE BANK OF NOVA SCOTIA,
as Managing Agent for the Liberty Street Purchaser Group


By:       /s/ MOHAMED WALJI
Name:       Mohamed Walji
Title:         Director
 
E-387

--------------------------------------------------------------------------------



